In the
        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 14‐3168 
ERICA TIERNEY, ANDRIS STRAUTINS, NATALIE ROBLES,  
JEFFREY BENKLER, ERICK D. OLIVER, and LILI ROBINSON,  
individually and on behalf of all others similarly  
situated, 
                                           Plaintiffs‐Appellants, 

                                                    v. 

ADVOCATE HEALTH AND HOSPITALS CORPORATION, 
                                   Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 13 CV 6237 — Charles R. Norgle, Judge. 
                                  ____________________ 

       ARGUED MARCH 31, 2015 — DECIDED AUGUST 10, 2015 
                  ____________________ 

   Before  KANNE  and  ROVNER,  Circuit  Judges,  and 
SPRINGMANN, District Judge. 


                                                 
  The  Honorable  Theresa  L.  Springmann,  of  the  United  States  District 

Court for the Northern District of Indiana, sitting by designation. 
2                                                         No. 14‐3168 

     KANNE,  Circuit  Judge.  In  July  2013  burglars  stole  four 
desktop computers from one of Defendant Advocate Health 
and Hospitals Corporation’s administrative offices in Illinois. 
The  computers  contained  unencrypted  private  data  relating 
to  approximately  four  million Advocate  patients.  Six  of  the 
affected  patients  brought  this  putative  class  action  alleging 
that Advocate did too little to safeguard their information.  
    The  plaintiffs  asserted  claims  for  willful  and  negligent 
violations  of  the  Fair  Credit  Reporting  Act  (the  “Act”  or 
“FCRA”),  15  U.S.C.  § 1681,  et  seq.,  and  state‐law  claims  for 
negligence  and  invasion  of  privacy.  The  district  court  dis‐
missed  the  FCRA  claims  for  failure  to  state  a  claim;  it  also 
found that four of the plaintiffs lacked standing to sue. Then, 
having  dismissed  the  federal  claims,  the  court  relinquished 
supplemental  jurisdiction  over  the  remaining  state‐law 
claims.  See  28  U.S.C.  § 1367(c)(3).  The  plaintiffs  appeal  the 
dismissal of their FCRA claims. 
    Before  turning  to  the  merits,  we  briefly  address  the 
threshold issue of the plaintiffs’ standing to sue under Arti‐
cle III of the U.S.  Constitution.  The district  court raised  this 
issue sua sponte because it potentially affects our jurisdiction. 
See  Rhodes  v.  Johnson,  153  F.3d  785,  787  (7th  Cir.  1998).  The 
court  concluded  that  two  of  the  plaintiffs,  Benkler  and  Oli‐
ver, had sufficiently concrete, particularized, and impending 
injuries to  confer standing: the thieves attempted to use the 
stolen information to  access Benkler’s bank  accounts  and  to 
open a cell phone account in Oliver’s name. Benkler and Oli‐
ver’s standing to  sue is  uncontested,  and we  agree  with  the 
district court’s conclusion. See Remijas v. Neiman Marcus Grp., 
LLC, No. 14–3122, 2015 WL 4394814, at *3–5 (7th Cir. July 20, 
No. 14‐3168                                                               3

2015) (finding standing in similar circumstances), petition for 
reh’g en banc filed (Aug. 3, 2015).  
    The district court concluded that the four other plaintiffs, 
however,  lacked  standing  because  their  injuries  were  too 
speculative: the thieves had stolen their information but had 
not yet misused it. Advocate claims that conclusion was cor‐
rect; the plaintiffs say it was wrong. There is no need to re‐
solve this dispute because “[w]here at least one plaintiff has 
standing, jurisdiction is secure and the court will adjudicate 
the  case  whether  the  additional  plaintiffs  have  standing  or 
not.”  Ezell  v.  City  of  Chicago,  651  F.3d  684,  696  n.7  (7th  Cir. 
2011). Our jurisdiction is secure. 
    Now  to  the  merits.  We  review  de  novo  a  district  court’s 
dismissal  under  Federal  Rule  of  Civil  Procedure  12(b)(6). 
Meade v. Moraine Valley Cmty. Coll., 770 F.3d 680, 684 (7th Cir. 
2014). To survive dismissal, the complaint must allege suffi‐
cient  facts  to  ʺstate  a  claim  to  relief  that  is  plausible  on  its 
face.ʺ Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). We 
accept the plaintiffs’ well‐pled facts as true and construe rea‐
sonable inferences in their favor. Thulin v. Shopko Stores Oper‐
ating Co., 771 F.3d 994, 997 (7th Cir. 2014). But “allegations in 
the form of legal conclusions are insufficient.” McReynolds v. 
Merrill  Lynch  &  Co.,  694  F.3d  873,  885  (7th  Cir.  2012)  (citing 
Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009)).  So  are 
“[t]hreadbare  recitals  of  the  elements  of  a  cause  of  action, 
supported by mere conclusory statements.” Adams v. City of 
Indianapolis,  742  F.3d  720,  728  (7th  Cir.  2014)  (quoting  Iqbal, 
556 U.S. at 678). 
   The Act  requires  every  “consumer  reporting  agency”  to 
“maintain reasonable procedures” to ensure that it does not 
“furnish[]  …  consumer  reports”  to  unauthorized  third  par‐
4                                                         No. 14‐3168 

ties or for impermissible purposes. 15 U.S.C. § 1681e(a). The 
plaintiffs  allege  that  Advocate  did  not  maintain  reasonable 
procedures and thereby exposed their private information to 
the thieves. They seek various forms of relief, including stat‐
utory  damages,  which  the  Act  makes  available  for  willful 
violations even without a showing of actual damages. See id. 
§ 1681n(a);  Killingsworth  v.  HSBC  Bank  Nev.,  N.A.,  507  F.3d 
614, 622 (7th Cir. 2007).  
    But the  plaintiffs must plausibly allege that the reasona‐
ble‐procedures provision applies in the first place, which in‐
cludes,  for  a  start,  properly  pleading  that  Advocate  is  a 
“consumer  reporting  agency.”  The Act  defines  that  term,  in 
relevant part, to mean: 
       any  person  which,  [1]  for  monetary  fees,  dues,  or 
       on  a  cooperative  nonprofit  basis,  [2]  regularly  en‐
       gages in whole or in part in the practice of assem‐
       bling or evaluating consumer credit information or 
       other information on consumers [3] for the purpose 
       of furnishing consumer reports to third parties … . 
15  U.S.C.  § 1681a(f)  (numbering  added).  The  complaint  al‐
leges  that  “Advocate  is  a  Consumer  Reporting Agency”  be‐
cause  it  “assembl[es]  information  on  consumers”  on  a  “co‐
operative  nonprofit  basis  and/or  for  monetary  fees”  for  the 
“purpose of furnishing Consumer Reports to third parties.” 
But  these  are  merely  conclusory  allegations—a  “threadbare 
recital” of the statutory elements. Adams, 742 F.3d at 728. On 
their own, they are insufficient under Twombly and Iqbal.  
   The complaint’s other, more detailed allegations fall short 
too. The plaintiffs do successfully plead the second prong of 
the  statutory  definition:  the  complaint  states  that  Advocate 
regularly  assembles  its  patients’  personal  and  medical  in‐
No. 14‐3168                                                           5

formation—including,  e.g.,  names,  dates  of  birth,  social  se‐
curity numbers, medical diagnoses, and health insurance in‐
formation.  
    But  the  complaint  does  not  satisfy  the  definition’s  first 
prong because Advocate does not assemble this information 
“for  monetary  fees.”  15  U.S.C.  § 1681a(f)  (emphasis  added). 
The  complaint  does  allege  that  Advocate  transmits  patient 
information  to  insurance  companies  and  government  agen‐
cies (such as Medicare, presumably) in order to get paid. But 
the payments Advocate receives are—in the complaint’s own 
words—“for  health  care  services  that  its  physicians  have  ren‐
dered”  (emphasis  added).  Advocate  is  not  getting  paid  for 
assembling patient information. After all, that is not its busi‐
ness.  Advocate  is,  as  the  complaint  acknowledges,  a  “net‐
work of affiliated doctors and hospitals that treat patients”—
not a credit or consumer reporting company. 
    The  complaint  alleges  that  Advocate’s  patient  infor‐
mation serves other purposes as well. The insurance compa‐
nies  and  government  agencies  allegedly  use  it  to  determine 
eligibility and pricing for health services and to set rates for 
a  variety  of  insurance  products.  But,  again,  none  of  that 
shows that Advocate receives fees in exchange for compiling 
and transmitting patient information.  
    The plaintiffs’ allegations also fail the third prong of the 
statutory  definition.  To  qualify  as  a  “consumer  reporting 
agency,”  Advocate  must  assemble  consumer  information 
“for  the  purpose  of  furnishing  consumer  reports  to  third  par‐
ties.” 15 U.S.C. § 1681a(f) (emphasis added). A consumer re‐
port includes any communication “bearing on a consumer’s 
credit worthiness” which is used to establish the consumer’s 
eligibility  for  credit,  insurance,  or  other  listed  purposes.  Id. 
6                                                        No. 14‐3168 

§ 1681a(d)(1). But the Act expressly excludes from this defi‐
nition any “report containing information solely as to trans‐
actions or experiences between the consumer and the person 
making the report.” Id. § 1681a(d)(2)(A)(i).  
     Advocate does not meet this definition.  The  information 
it transmits to insurers is obviously sent to third parties, and 
it arguably is used to determine eligibility for insurance cov‐
erage.  But  the  information  concerns Advocate’s  experiences 
with its own patients, including, e.g., personally identifying 
information,  medical  diagnoses,  and  the  names  of  treating 
physicians. It thus falls within the exclusion. See DiGianni v. 
Stern’s, 26 F.3d 346, 349 (2d Cir. 1994) (per curiam). 
    We have found the Act inapplicable in analogous circum‐
stances.  In  Frederick  v.  Marquette  National  Bank,  for  example, 
the  plaintiff  contracted  to  buy  a  condominium  from  Mar‐
quette  National  Bank.  Marquette  asked  Frederick  for  per‐
mission  to  obtain  her  credit  report;  when  she  refused,  Mar‐
quette  ordered  it  anyway.  911  F.2d  1,  1  (7th  Cir.  1990).  She 
sued  for  alleged  violations  of  the  Act.  We  held  that  “[t]he 
statute is not even potentially applicable” because Marquette 
was a bank, not a consumer reporting agency. Id. at 2. More‐
over,  we  found  the  plaintiff’s  claims  not  only  wrong,  but 
frivolous. Id. (“When a statute expressly confines liability to 
X’s and the defendant is a Y, the suit is frivolous.”). 
     We reiterated the point in a different context in Mirfasihi 
v.  Fleet  Mortgage  Corporation,  551  F.3d  682  (7th  Cir.  2008). 
There, the plaintiffs, as a class, sued Fleet Mortgage Corpora‐
tion  for  having  transmitted  their  personal  financial  infor‐
mation to telemarketing companies, allegedly in violation of 
the Act. The district court approved a settlement that placed 
no  value  on  the  FCRA  claim.  Id.  at  684.  (The  plaintiffs  also 
No. 14‐3168                                                                    7

brought  other  claims  that  did  have  value,  but  they  do  not 
concern us here.) We affirmed, holding that the claim (in ad‐
dition to having been forfeited) “has no possible merit, and 
in  fact  is  frivolous.”  Id.  at  686.  Fleet,  we  observed,  “is  not  a 
consumer reporting agency—it is a bank.” Id. (citing Freder‐
ick, 911 F.2d at 2).  
    Similarly,  the  Second  Circuit  concluded  in  DiGianni  that 
the term “consumer reporting agency” did not include retail 
department  stores  that  merely  received  and  transmitted  in‐
formation about their own customers. 26 F.3d at 348–49. The 
Eleventh Circuit reached the same conclusion in Rush v. Ma‐
cy’s  New  York,  Inc.,  where  defendant  Macy’s  “did  no  more 
than  furnish  information  to  a  credit  reporting  agency.”  775 
F.2d 1554, 1557 (11th Cir. 1985). The Act itself expressly dis‐
tinguishes  between  companies  that  furnish  information 
about  their  own  customers  (or  patients,  etc.)  and  those  that 
get  paid  to  assemble,  evaluate,  and  report  credit‐related  in‐
formation. See 15 U.S.C. § 1681s‐2.1 Advocate falls on the first 
side of that line. 
   Nevertheless,  the  plaintiffs  take  another  shot  at  fitting 
Advocate  within  the  definition  of  “consumer  reporting 
agency.” In an effort to meet the first prong of the definition, 
they  claim  that Advocate  assembles  and  shares  its  patients’ 
data “on a cooperative nonprofit basis,” even if not for fees. 15 
U.S.C.  § 1681a(f)  (emphasis  added).  Specifically,  the  com‐
plaint  alleges  that  “Advocate,  through  Advocate  Physician 
Partners, collects, manages, and shares a multitude of patient 

                                                 
1  Section  § 1681s‐2  does  place  certain  obligations  on  those  who  furnish 

information  to  consumer  reporting  agencies.  But  the  plaintiffs  do  not 
allege that Advocate violated those obligations. 
8                                                           No. 14‐3168 

information … in a variety of ways.” It then lists several ex‐
amples:  programs  to  improve  health  care  quality  and  effi‐
ciency; a Medicare savings program; a “shared savings con‐
tract with its biggest commercial insurance partner”; and the 
hiring of “outpatient care managers.”2 There is no allegation 
that  these  programs  involve  cooperative  sharing  of  infor‐
mation  with  third  parties.  Judging  by  the  allegations,  these 
are internal Advocate programs, with the possible exception 
of  the  insurance  contract.  Nor  is  there  any  claim  that  these 
programs  operate  on  a  non‐profit  basis.  Even  drawing  rea‐
sonable inferences in the plaintiffs’ favor, we think these al‐
legations are too thin. 
    Moreover,  the  allegations  do  not  meet  the  definition’s 
third prong. Using information internally does not count as 
“furnishing  …  to  third  parties.”  15  U.S.C.  § 1681a(f).  And 
there  is  no  claim  that  Advocate  shares  the  information  so 
that  the  recipient  can  make  determinations  of  credit  or  in‐
surance eligibility. In other words, Advocate is not providing 
“consumer reports.” See id. § 1681a(d)(1). 
    For these reasons, we conclude that the plaintiffs did not 
plausibly allege that Advocate is a consumer reporting agen‐
cy.  Therefore,  the  Act’s  reasonable‐procedures  provision 
does  not  apply,  and  the  FCRA  claims  were  properly  dis‐
missed. 
    Our conclusion does not confine the Act’s reach to the na‐
tion’s  three  major  credit  bureaus,  as  the  plaintiffs  suggest. 
Other entities outside that mold may act in ways that satisfy 
                                                 
2 The  complaint  cites  a  description  of  these  programs  available  at 
http://www.advocatehealth.com/documents/app/2013ValueReport‐
Complete.pdf (last visited Aug. 6, 2015). 
No. 14‐3168                                                       9

the statutory definition of “consumer reporting agency.” See, 
e.g., Adams v. Nat’l Eng’g Serv. Corp., 620 F. Supp. 2d 319, 328 
(D.  Conn.  2009)  (holding  that  a  staffing  agency  was  a  con‐
sumer  reporting  agency  because  it  prepared  and  furnished 
background investigation reports for a fee). That, however, is 
not what Advocate allegedly did here.  
    We  need  not  address  Advocate’s  other  statutory  de‐
fense—that  it  did  not  “furnish”  any  information  to  the 
thieves. Nor do we need to decide whether the plaintiffs suf‐
ficiently pled their claims for willful and negligent FCRA vi‐
olations under 15 U.S.C. §§ 1681n and 1681o. 
   The judgment of the district court is AFFIRMED.